Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to for “selected from”. It is suggested to amend the claim to ‘selected from the group consisting of’. 
Claim 1 is objected to for “selected from acetate, acetic acid, ethanol, 2,3-butane diol, or lactic acid”. A proper Markus claim language would be ‘selected from the group consisting of X, Y, and Z’. 
Claim 10 is objected to for “selected from the group consisting of ………or”. It is suggested to amend the claim to ‘selected from the group consisting of x, y, and z’
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,856,560 in view of Gaddy (US 5,807,722). 
Instant claim 1 is limited to production of microbial biomass, by gas fermentation, and generation of a product selected from the group consisting acetate, acetic acid, ethanol, 2,3-butanediol and lactic acid. Claim 1 of U.S. Patent No. 10,856,560 is also limited to production of microbial biomass, by gas fermentation, that is used to produce animal feed (instant claim 1 at step d.). However, U.S. Patent NO. 10,856,560 is silent to separating at least one product from at least a portion of the fermentation broth as presently claimed (instant claim 1). It is noted that fermentation of gaseous substrates under anaerobic conditions using Clostridial species produces organic compounds comprising ethanol, acetate, acetic acid, etc. These are valuable chemical entities that may be separated from the fermentation broth and used as solvents. Gaddy (US 5,807,722) discloses such a process wherein waste gases from industrial processes are converted to useful products comprising organic acids and alcohols; e.g. ethanol. 
Therefore, instant claims 1-16 would have been obvious over the teachings of U.S. Patent NO. 10,856,560 in view of Gaddy.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 2013/0316412; hereinafter R1) in view of Bijl et al. (US 2006/0051323, of record, hereinafter R2) and Silverman et al. (US 2014/0013658, hereinafter R3) with Daramwel et al. (2004) and Li et al. (CN 109007257) as evidence.
Claim 1 is limited to fermenting a gaseous substrate using gases such as carbon monoxide, carbon dioxide, hydrogen, industrial gases etc. for producing microbial biomass that is used for producing animal feed as well as organic compounds comprising ethanol, acetate, acetic acid, 2,3-butanediol and lactic acid. The process comprises culturing a microorganism in the presence of a gaseous substrate under fermentation conditions including a dilution rate greater than 1/day and combining the produced microbial biomass with an excipient to produce animal feed. The microbial biomass comprises greater than 85% protein on a dry weight basis. The organic compounds produced during the fermentation are separated from the fermentation broth.  
Claim 1 - R1 discloses a process for production, separation and recovery of one or more fermentation products from a fermentation broth. The method also increases the efficiency of a fermentation reaction. (Abstract).
Claim 1 - R1 discloses details of a fermentation process wherein Clostridium autoethanogenum is used as the fermenting agent. The bioreactor is supplied with a gas mixture comprising CO, CO2, H2 and N2. The dilution rate in the process is 1.38/day. The process brings about an increase in the biomass . Example 1 and Table 4.
Claims 1, 10 - R1 discloses the species of microorganisms that may be used in the process including the species recited in claim 1 and 10. 
It is noted that claim 1 is also limited to the protein content of the microbial biomass at 85% (db). However, since R1 cultivates the microbial species of claims 1 and 10, the protein content of the microbial biomass of R1 would have been expected to comprise the protein content, on a dry weight basis, as presently claimed. As evidence, Daramwal clearly states that “The total dry biomass of microbes exhibits about 43-85% of the protein content”. (Page 219, lines 10-11). Clostridium autoethanogenum also comprises at least 80% protein on a dry weight basis as evidenced by Li et al. (CN 109007257, English Abstract)
Claim 1 - R1 discloses that the fermentation products include acids and/or alcohols. The products may be selected from the group consisting of ethanol, acetic acid, 2,3-butanediol, butanol, iso-propanol, and acetone. [0032, 0034]
R1 discloses the treatment stage comprises at least a filtration step to produce a biomass free treated broth stream. [0061]
Claim 5 - R1 teaches of a simulated moving bed for extracting organic compounds such as alcohols, diols, and organic acids. [0106]
While the continuous production of solvents/biomass with a dilution rate greater than 1/day is disclosed by R1, it is generally silent to the use of the microbial biomass in animal feed. 
Claim 9 - R2 discloses animal feed compositions comprising microbial biomass and a solid carrier. (Abstract, [0012])
Claim 1 - R2 teaches that the microbial biomass comprises a bacterial strain including Clostridium. [0023, claim 4]
Claim 15 - R2 discloses the solid carriers comprising casein, whey, corn steep solids, starch, edible flour, or mixtures thereof. The edible flour is from cereal grains, legumes, edible tubers, or fruits [0029]. 
Claim 1, 9, 15 - R2 discloses that the biomass may be used in the production of animal feed. The biomass is added to other feed components which may also contain vitamins, enzymes, minerals and/or bioactive ingredients. [0053, 0054]. 
Claim 14 - R2 discloses that the animal feed may be fed to pigs, poultry, calves, veal calves or fish. [0060, claim 22]
Claim 16 - R2 discloses the inventive animal feed compositions comprising vegetable and/or plant products such as buckwheat, rice, wheat, barley. Other animal feed ingredients may include soybean, peanuts, corn, rice; etc. [0068, Examples 1 and 2] 
Claims 1, 7 - R2 also discloses a method for producing an animal feed wherein the microbial biomass is produced by fermentation, the biomass is concentrated by ultrafiltration and diafiltration, and finally pasteurized. The pasteurized biomass is concentrated and spray dried. [0072-0078]. In Example 2, the spray died biomass is mixed with wheat flour (Example 2)
Claim 1 - R3 discloses the conversion of C1 substrates to biomass. (Abstract)
Claim 1 - R3 discloses C1 metabolizing organisms that are syngas [0030, 0033, 0034] metabolizing bacteria including Clostridium autoethanogenum, Clostridium ljungdahli, Clostridium ragsdalei, etc. [0014, 0085]
Claim 1 - R3 discloses that the bacterial solids or sludge can be used to produce animal feed. [0064]
Claim 7 - Claim R3 discloses the fermentation of a substrate comprising CO (carbon monoxide) by Clostridium autoethanogenum and an increase rate of biomass production.  The biomass is harvested by centrifugation and frozen. [0164].
Claim 1 - R3 also discloses the fermentation of gasses comprising CO and/or H2 and/or CO2 by Clostridium coskatii. [0041]
Claim 1 - R3 discloses that preferred sources of these gases is syngas. [0044]
Claim 6 - It is also noted that in order for a microbial biomass to be used as food or feed, the nucleic acid content is reduced by processes known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by using the microbial biomass produced in animal feed as motivated by R2 and R3.  The produced solvents would have been obviously separated and used as valuable commodities as clearly disclosed by R1. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing feed compositions as well as organic compounds using  syngas as a gaseous substrate. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 2013/0316412; hereinafter R1), Bijl et al. (US 2006/0051323, of record, hereinafter R2) and Silverman et al. (US 2014/0013658, hereinafter R3), further in view of Robbins et al. (US 3,887,431, hereinafter R4).
R1-R3 are silent regarding the biomass product with reduced nucleic acids.
R4 discloses a method for reducing the nucleic acid in yeast protein isolate. (Example 1)
Therefore, it would have been obvious to modify the method R1-R3 by producing biomass of reduced nucleic acid content as motivated by R4. One would do so to produce a microbial biomass of low nucleic acid content to improve the nutritional quality of the product. Absent any evidence to the contrary and based on the teachings of R1-R3 and R4, there would have been a reasonable expectation of success in producing an biomass grown on gaseous substrate and processed to contain reduced nucleic acids for nutritional and/or safety reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791